DETAILED ACTION
The instant application having Application No. 17/202,558 has claims 1-20 pending in the application, all of which are ready for examination by the examiner.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of applicant’s claim for foreign priority based on an application filed in JAPAN on 09/16/2020. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Language
Claims 18-20 recite limitations which, as claimed, are conditionally executed without accounting for the possibility of the condition failing to trigger.
The limitations in the claims following “when” (for example, in claim 18: “redistributing the first memory area set from the 25first group into the second group when a ratio of a size of data processed by the first circuit to an upper limit of a size of data that the first circuit is capable of processing using the first resource is larger than a first threshold”) are not positively recited in the claims, as the limitations, as claimed, are conditionally executed without accounting for the possibility of the condition falling only on one of the recited conditions. The method may never be required to execute the conditions because “when” is a temporal conditional precedent that may never be reached within the scope of the claim under the broadest reasonable interpretation. The examiner recommends amending the instances of limitations reliant on the language reciting “when” to instead recite “in response to” (for example, in claim 18: “redistributing the first memory area set from the 25first group into the second group being larger than a first threshold”).
See Ex parte Schulhauser, Appeal No. 2013-007847, 2016 WL 6277792, at *9 (PTAB, Apr. 28, 2016) (precedential) (holding “The Examiner did not need to present evidence of the obviousness of the remaining method steps of the claim that are not required to be performed under a broadest reasonable interpretation of the claim”); see also Ex parte Katz, Appeal No. 2010-006083, 2011 WL 514314, at *4-5 (BPAI Jan. 27, 2011).” Board Decision pages 5-6, emphasis in original.
Claims 6-11 and 13 recite limitations in hybrid claims which, as claimed, are conditionally executed without accounting for the possibility of the condition failing to trigger.
The limitations in the claims following “when” (for example, in claim 6: “redistribute the first memory area set from 35the first group into the second group when a ratio of a- 95 - size of data processed by the first circuit to an upper limit of a size of data that the first circuit is capable of processing using the first resource is larger than a first threshold”) are not positively recited in the claims, as the limitations, as claimed, are conditionally executed without accounting for the possibility of the condition falling only on one of the recited conditions. The device may never be required to execute the conditions because “when” is a temporal conditional precedent that may never be reached within the scope of the claim under the broadest reasonable interpretation. The examiner recommends amending the instances of limitations reliant on the language reciting “when” to instead recite “in response to” (for example, in claim 6: “redistribute the first memory area set from 35the first group into the second group in response to a ratio of a- 95 - size of data processed by the first circuit to an upper limit of a size of data that the first circuit is capable of processing using the first resource being larger than a first threshold”).
From the Board Decision (all emphasis in original):
“We note at the outset that claim 1, written as a hybrid claim, recites both a data storage system (apparatus) in the preamble and method steps 1-4 within the body of the claim that are conditionally executed by the memory controller, "when instructed." 
We emphasize the identical temporal condition precedent is recited in both independent system claim 1 (which includes method steps as a hybrid claim), and in independent method claim 6 ("when instructed, by the controller, during a write operation to write new data to the logical page addresses corresponding to the physical page addresses of the valid pages in the target block, the memory controller executes: ... "(steps 1-4)). (emphasis added). 
Although the previous step of independent method claim 6 positively recites "instructing the memory controller, by the controller, to write data to the logical page addresses received from the memory controller," we conclude it is not positively recited in method claim 6 that the memory controller is ever required to write new data to the logical page addresses, because of the "when instructed" temporal condition precedent that may never be reached within the scope of the claim under the broadest reasonable interpretation. Similar language is recited in independent claim 1.
See Ex parte Schulhauser, Appeal No. 2013-007847, 2016 WL 6277792, at *9 (PTAB, Apr. 28, 2016) (precedential) (holding "The Examiner did not need to present evidence of the obviousness of the remaining method steps of the claim that are not required to be performed under a broadest reasonable interpretation of the claim"); see also Ex parte Katz, Appeal No. 2010-006083, 2011 WL 514314, at *4-5 (BPAI Jan. 27, 2011).”  Board Decision pages 5-6, emphasis in original.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claims 1 and 14, it is unclear and indefinite as to the manner in which the memory area of a nonvolatile memory is to be divided to obtain the first and second memory area sets. Specifically, claim 1 iterates two instances of logically dividing the memory area of a nonvolatile memory, the first instance performed to obtain the first memory area set and the second instance performed to obtain the second memory area set. It is unclear whether the instances of logical division were intended to be directed towards a single division that allocates two distinct non-overlapping areas that may respectively correspond to the first and the second memory area sets, or whether the instances of logical division were intended to be directed towards multiple divisions that may result in the first and second memory area sets overlapping (for example, by performing the second division in an area including the first memory area set, obtained from the first division, to result in a second memory area set that may also belong to the first memory area set in part or as a whole).
Claims 3 and 16 are similarly unclear and indefinite as to whether the division operation performed to obtain the third memory area set is meant to correspond to a division operation that creates a distinct, non-overlapping area allocated to the third memory area set or whether the division operation may involve further dividing the memory area that may include the first and second memory area sets to result in a third memory area set that may overlap with the first memory area set, the second memory area set, or both.
Claims 6-8 and 10-11 recite a range of sequentially enumerated thresholds. It is unclear whether the enumeration of the thresholds is intended to convey a continuity or a relation among the thresholds or if the enumeration was intended to convey that the thresholds corresponding to different numbers are meant to be distinct.
Claims 18-19 similarly recite a range of sequentially enumerated thresholds. It is unclear whether the enumeration of the thresholds is intended to convey a continuity or a relation among the thresholds or if the enumeration was intended to convey that the thresholds corresponding to different numbers are meant to be distinct
Claim 12 recites allocating a sixth part of the memory as a sixth resource, but the combination of claim 12 and its base and intervening claims do not recite a fifth part or a fifth resource. The claim is unclear as to whether the recitation of the sixth part and the sixth resource is intended to imply, despite the absence of the fifth part and fifth resource, that six parts and resources in total are intended to be claimed for claim 12.
Claim 13 recites limitations involving calculating resource for completing ‘the maintenance process’ and comparing the amount of ‘the sixth resource.’  However, there is insufficient antecedent basis for the maintenance process and the sixth resource in claim 13 and the claims on which claim 13 is dependent.
Claims 2, 4-5, 9, 15, 17, and 20 are rejected for being dependent on a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 5, 14, and 17 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kim et al. (US 20190163650 A1, hereinafter Kim).
As per claim 1, Kim teaches:
A storage device comprising: a nonvolatile memory; and a controller connected to the nonvolatile memory, [Kim teaches an electronic device (para. 20, lines 1-3) containing cell areas in a memory cell array that may comprise NAND flash memory cell (nonvolatile memory) (para. 7, lines 1 – para. 28, line 5) and also teaches peripheral circuits (collectively, a controller) used to access the cell areas (para. 37, lines 1-11)] wherein the controller is configured to: manage a plurality of memory area sets including a first memory area set and a second memory area set, the first memory area set including a first plurality of memory areas that are obtained by logically dividing a memory area of the nonvolatile memory, the second memory area set including a second plurality of memory areas that are obtained by logically dividing the memory area of the nonvolatile memory; [Kim teaches the single memory cell array includes a first memory cell area (first memory area set) and a second memory cell area (second memory area set) (para. 38, lines 1-11; also see fig. 3 showing the division of a memory array into the first and second memory cell areas)] distribute the first memory area set into a first group; and distribute the second memory area set into a second group that is different from the first group, [Kim teaches first and second processing unit groups that each operate respectively with, for the first processing unit group, a first peripheral circuit and the first memory cell area (second memory area set), and, for the second processing unit group, a second peripheral circuit and the second memory cell area (first memory area set) (para. 75, line 1- para. 76, line 11; also see fig. 2 showing the association between the first and second processing unit groups with the respective peripheral circuits and memory cell areas), where each memory area’s association with a processing unit group may correspond to being distributed to the groups in the claim.] wherein the controller comprises: a first circuit configured to process a first read request from a host to the first memory area set distributed into the first group; a second circuit configured to process a first write request from the host to the first memory area set distributed into the first group; [Kim teaches two peripheral circuits (collectively, controller), where Kim’s first peripheral circuit (corresponding to the claim’s first and second circuits) may access the first memory area (corresponding to the claim’s first memory area) in response to a command (para. 37, lines 1-11), where the command received by the circuit may comprise read or write command (first read and first write request) received from the outside (host) such as a system on chip (para. 41, lines 1-13)] a third circuit configured to process a second read request from the host to the second memory area set distributed into the second group; and a fourth circuit configured to process a second write request from the host to the second memory area set distributed into the second group.  [Kim teaches two peripheral circuits (collectively, controller), where Kim’s second peripheral circuit (corresponding to the claim’s third and fourth circuits) may access the second memory area (corresponding to the claim’s second memory area) in response to a command (para. 37, lines 1-11), where the command received by the circuit may comprise read or write command (second read and second write requests) received from the outside (host) such as a system on chip (para. 41, lines 1-13; para. 53, lines 1-9)]

As per claim 4, Kim teaches all the limitations of claim 1 as shown above and further teaches:
wherein the controller is further configured to: transmit, in response to receiving the first read request from the host, a response to the first read request within a first time period; transmit, in response to receiving the first write request from the host, a response to the first write request within the first time period; [Kim teaches that its first peripheral circuit (corresponding to claim’s first and second circuits performing first read and write operations) may access a first memory cell area in response to a command transmitted from the SoC (host) (para. 37, lines 1-11), where a peripheral circuit accessing a memory area for read or write operations by selecting a word line and column line and driving a global input/output line may correspond to transmitting a response (para. 45, lines 1-11; para. 48, line 1 – para. 50, line 7), and where the speed of the first peripheral circuit accessing a memory area may be different from the speed of the second peripheral circuit accessing a memory area (para. 38, lines 1-11), where the time expanded for the first peripheral circuit to access the first memory cell area may correspond to the first time period.] transmit, in response to receiving the second read request from the host, a response to the second read request within a second time period longer than the first time period; and transmit, in response to receiving the second write request from the host, a response to the second write request within the second time period. [Kim teaches that its second peripheral circuit (corresponding to claim’s third and fourth circuits performing second read and write operations) may access a second memory cell area in response to a command transmitted from the SoC (host) (para. 37, lines 1-11), where a peripheral circuit accessing a memory area for read or write operations by selecting a word line and column line and driving a global input/output line may correspond to transmitting a response (para. 45, lines 1-11; para. 48, line 1 – para. 50, line 7; also see para. 53, lines 1-10 showing the components of the second peripheral circuit may reflect the details of the first peripheral circuit’s operation), and where the speed of the first peripheral circuit accessing a memory area may be different from the speed of the second peripheral circuit accessing a memory area (para. 38, lines 1-11; also see para. 56, lines 1-19 providing example where the speed of one peripheral circuit may be faster than another, where the example is illustrated with the second peripheral circuit having a faster speed but may be applied to the first peripheral circuit as well), where the time expanded for the second peripheral circuit to access the second memory cell area may correspond to the second time period.]

As per claim 5, Kim teaches all the limitations of claim 1 as shown above and further teaches:
wherein the controller is further configured to: transmit, in response to receiving the first read request from the host, a response to the first read request by spending a first time period; transmit, in response to receiving the first write request from the host, a response to the first write request by spending the first time period; [Kim teaches that its first peripheral circuit (corresponding to claim’s first and second circuits performing first read and write operations) may access a first memory cell area in response to a command transmitted from the SoC (host) (para. 37, lines 1-11), where a peripheral circuit accessing a memory area for read or write operations by selecting a word line and column line and driving a global input/output line may correspond to transmitting a response (para. 45, lines 1-11; para. 48, line 1 – para. 50, line 7), and where the speed of the first peripheral circuit accessing a memory area may be different from the speed of the second peripheral circuit accessing a memory area (para. 38, lines 1-11), where the time expanded for the first peripheral circuit to access the first memory cell area may correspond to the first time period.] transmit, in response to receiving the second read request from the host, a response to the second read request by spending a second time period longer than the first time period; and transmit, in response to receiving the second write request from the host, a response to the second write request by spending the second time period. [Kim teaches that its second peripheral circuit (corresponding to claim’s third and fourth circuits performing second read and write operations) may access a second memory cell area in response to a command transmitted from the SoC (host) (para. 37, lines 1-11), where a peripheral circuit accessing a memory area for read or write operations by selecting a word line and column line and driving a global input/output line may correspond to transmitting a response (para. 45, lines 1-11; para. 48, line 1 – para. 50, line 7; also see para. 53, lines 1-10 showing the components of the second peripheral circuit may reflect the details of the first peripheral circuit’s operation), and where the speed of the first peripheral circuit accessing a memory area may be different from the speed of the second peripheral circuit accessing a memory area (para. 38, lines 1-11; also see para. 56, lines 1-19 providing an example where the speed of one peripheral circuit may be faster than another, where the example is illustrated with the second peripheral circuit having a faster speed but may be applied to the first peripheral circuit as well), where the time expanded for the second peripheral circuit to access the second memory cell area may correspond to the second time period.]

As per claim 14, Kim teaches:
A control method of a storage device, the storage device including a nonvolatile memory, a first circuit, a second circuit, a third circuit, and a fourth circuit, [Kim teaches an electronic device (para. 20, lines 1-3) containing cell areas in a memory cell array that may comprise NAND flash memory cell (nonvolatile memory) (para. 7, lines 1 – para. 28, line 5) and also teaches a first and second peripheral circuit used to access the cell areas (para. 37, lines 1-11), where Kim’s first peripheral circuit may correspond to the claim’s first and second circuits, and Kim’s second peripheral circuit may correspond to the claim’s third and fourth circuits.] the control method comprising: managing a plurality of memory area sets including a first memory area set and a second memory area set, the first memory area set including a first plurality of memory areas that are obtained by logically dividing a memory area of the nonvolatile memory, the second memory area set including a second plurality of memory areas that are obtained by logically dividing the memory area of the nonvolatile memory; [Kim teaches the single memory cell array includes a first memory cell area (first memory area set) and a second memory cell area (second memory area set) (para. 38, lines 1-11; also see fig. 3 showing the division of a memory array into the first and second memory cell areas)] distributing the first memory area set into a first group; distributing the second memory area set into a second group that is different from the first group; [Kim teaches first and second processing unit groups that each operate respectively with, for the first processing unit group, a first peripheral circuit and the first memory cell area (first memory area set), and, for the second processing unit group, a second peripheral circuit and the second memory cell area (second memory area set) (para. 75, line 1- para. 76, line 11; also see fig. 2 showing the association between the first and second processing unit groups with the respective peripheral circuits and memory cell areas), where each memory area’s association with a processing unit group may correspond to being distributed to the groups in the claim.] processing, by the first circuit, a first read request from a host to the first memory area set distributed into the first group; processing, by the second circuit, a first write request from the host to the first memory area set distributed into the first group; [Kim teaches its first peripheral circuit (corresponding to the claim’s first and second circuits) may access the first memory area (corresponding to the claim’s first memory area) in response to a command (para. 37, lines 1-11), where the command received by the circuit may comprise read or write command (first read and first write request) received from the outside (host) such as a system on chip (para. 41, lines 1-13)] processing, by the third circuit, a second read request from the host to the second memory area set distributed into the second group; and 35 processing, by the fourth circuit, a second write request from the host to the second memory area set distributed into the second group. [Kim teaches two peripheral circuits (collectively, controller), where Kim’s second peripheral circuit (corresponding to the claim’s third and fourth circuits) may access the second memory area (corresponding to the claim’s second memory area) in response to a command (para. 37, lines 1-11), where the command received by the circuit may comprise read or write command (second read and second write requests) received from the outside (host) such as a system on chip (para. 41, lines 1-13; para. 53, lines 1-9)]

As per claim 17, Kim teaches all the limitations of claim 14 as shown above and further teaches:
further comprising: transmitting, in response to receiving the first read request from the host, a response to the first read request within a first time period; transmitting, in response to receiving the first write request from the host, a response to the first write request within the first time period; [Kim teaches that its first peripheral circuit (corresponding to claim’s first and second circuits performing first read and write operations) may access a first memory cell area in response to a command transmitted from the SoC (host) (para. 37, lines 1-11), where a peripheral circuit accessing a memory area for read or write operations by selecting a word line and column line and driving a global input/output line may correspond to transmitting a response (para. 45, lines 1-11; para. 48, line 1 – para. 50, line 7), and where the speed of the first peripheral circuit accessing a memory area may be different from the speed of the second peripheral circuit accessing a memory area (para. 38, lines 1-11), where the time expanded for the first peripheral circuit to access the first memory cell area may correspond to the first time period.] transmitting, in response to receiving the second read request from the host, a response to the second read request within a second time period longer than the first time period; and transmitting, in response to receiving the second write request from the host, a response to the second write request within the second time period.  [Kim teaches that its second peripheral circuit (corresponding to claim’s third and fourth circuits performing second read and write operations) may access a second memory cell area in response to a command transmitted from the SoC (host) (para. 37, lines 1-11), where a peripheral circuit accessing a memory area for read or write operations by selecting a word line and column line and driving a global input/output line may correspond to transmitting a response (para. 45, lines 1-11; para. 48, line 1 – para. 50, line 7; also see para. 53, lines 1-10 showing the components of the second peripheral circuit may reflect the details of the first peripheral circuit’s operation), and where the speed of the first peripheral circuit accessing a memory area may be different from the speed of the second peripheral circuit accessing a memory area (para. 38, lines 1-11; also see para. 56, lines 1-19 providing an example where the speed of one peripheral circuit may be faster than another, where the example is illustrated with the second peripheral circuit having a faster speed but may be applied to the first peripheral circuit as well), where the time expanded for the second peripheral circuit to access the second memory cell area may correspond to the second time period.]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Larson et al. (US 20190004808 A1, hereinafter Larson)
As per claim 2, Kim teaches all the limitations of claim 1 as shown above and further teaches:
wherein the first circuit is configured to use the first resource to process the first read request, the second circuit is configured to use the second resource to process the first write request, [Kim teaches that its first peripheral circuit (claim’s first and second circuits) may use buffers for processing read or write requests (see para. 41, line 1 – para. 42, line 7 showing a command/address buffer for receiving and storing a write or read command; see para. 46, lines 1-10 showing a DQ buffer for receiving and sending write and read data; see. para. 49, line 1- para. 50, line 7 showing a data buffer for receiving and sending write and read data), where the data buffer may correspond to the first and second resources.] the third circuit is configured to use the third resource to process the second read request, and the fourth circuit is configured to use the fourth resource to process the second write request. [Kim teaches that its second peripheral circuit (claim’s third and fourth circuits) may use buffers for processing read or write requests (see para. 41, line 1 – para. 42, line 7 showing a command/address buffer for receiving and storing a write or read command; see para. 46, lines 1-10 showing a DQ buffer for receiving and sending write and read data; see. para. 49, line 1- para. 50, line 7 showing a data buffer for receiving and sending write and read data; see para. 53, lines 1-10 showing the mirrored components of the second peripheral circuit may reflect the details of the first peripheral circuit’s components), where the data buffer may correspond to the first and second resources.]
While Kim teaches use of resources (buffers) to process read and write requests, it does not explicitly disclose the resources being allocated on a volatile memory. However, Larson teaches:
further comprising a volatile memory, wherein the controller is further configured to: [Larson teaches a memory that can comprise a volatile memory (para. 57, lines 1-10) that can be used for allocating buffer for different for different stream components (para. 61, lines 1-5)] allocate a first part of a memory area of the volatile memory to the first group as a first resource; allocate a second part of the memory area of the volatile memory to the first group as a second resource; [Larson teaches allocating one buffer in memory to each of multiple components (para. 27, lines 1-8, where one of such buffers, such as ‘buffer 120’ may correspond to the first and second resources); Kim teaches different peripheral circuits, such as the first peripheral circuit, using their respective buffers for processing write and read operations (see para. 41, line 1 – para. 42, line 7 showing a command/address buffer for receiving and storing a write or read command; see para. 46, lines 1-10 showing a DQ buffer for receiving and sending write and read data; see. para. 49, line 1- para. 50, line 7 showing a data buffer for receiving and sending write and read data), where the data buffer may correspond to the first and second resources; Kim teaches a first processing unit group that operates with the first peripheral circuit containing its corresponding buffer(s) (para. 75, line 1- para. 76, line 11; also see fig. 2 showing the association between the first and second processing unit groups with the respective peripheral circuits and memory cell areas; see para. 39, lines 6-15 showing buffers used by the first peripherical circuit), where a buffer being in the first peripheral circuit associated with the first processing unit group may correspond to being distributed to a group in the claim. allocate a third part of the memory area of the volatile memory to the second group as a third resource; and allocate a fourth part of the memory area of the volatile memory to the second group as a fourth resource, [Larson teaches allocating one buffer in memory to each of multiple components (para. 27, lines 1-8; where one of such buffers, such as ‘buffer 122’ may correspond to the third and fourth resources); Kim teaches different peripheral circuits, such as the second peripheral circuit, using their respective buffers for processing write and read operations (see para. 41, line 1 – para. 42, line 7 showing a command/address buffer for receiving and storing a write or read command; see para. 46, lines 1-10 showing a DQ buffer for receiving and sending write and read data; see. para. 49, line 1- para. 50, line 7 showing a data buffer for receiving and sending write and read data; see para. 53, lines 1-10 showing the mirrored components of the second peripheral circuit may reflect the details of the first peripheral circuit’s components), where the data buffer may correspond to the third and fourth resources; Kim teaches a second processing unit group that operates with a second peripheral circuit containing its corresponding buffer(s) (para. 75, line 1- para. 76, line 11; also see fig. 2 showing the association between the first and second processing unit groups with the respective peripheral circuits and memory cell areas; see para. 53, lines 1-10 showing buffers in the second peripherical circuit), where a buffer being used by the second peripheral circuit associated with the second processing unit group may correspond to being distributed to a group in the claim.] wherein the first circuit is configured to use the first resource to process the first read request, the second circuit is configured to use the second resource to process the first write request, [Larson teaches allocating one buffer in memory to each of multiple components (para. 27, lines 1-8, where one of such buffers, such as ‘buffer 120’ may correspond to the first and second resources); Kim teaches that its first peripheral circuit (claim’s first and second circuits) may use its corresponding buffers for processing read or write requests (see para. 41, line 1 – para. 42, line 7 showing a command/address buffer for receiving and storing a write or read command; see para. 46, lines 1-10 showing a DQ buffer for receiving and sending write and read data; see. para. 49, line 1- para. 50, line 7 showing a data buffer for receiving and sending write and read data)] the third circuit is configured to use the third resource to process the second read request, and the fourth circuit is configured to use the fourth resource to process the second write request. [Larson teaches allocating one buffer in memory to each of multiple components (para. 27, lines 1-8; where one of such buffers, such as ‘buffer 122’ may correspond to the third and fourth resources); Kim teaches that its second peripheral circuit (claim’s third and fourth circuits) may use its corresponding buffers for processing read or write requests (see para. 41, line 1 – para. 42, line 7 showing a command/address buffer for receiving and storing a write or read command; see para. 46, lines 1-10 showing a DQ buffer for receiving and sending write and read data; see. para. 49, line 1- para. 50, line 7 showing a data buffer for receiving and sending write and read data; see para. 53, lines 1-10 showing the mirrored components of the second peripheral circuit may reflect the details of the first peripheral circuit’s components)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Kim with Larson’s disclosures directed towards individually allocating buffers in memory to each component. Doing so would allow for a configuration to resolve inefficiencies in buffer allocation where “[a]s more input devices or corresponding components request buffers for outputting data on a computing device, this memory model may become inefficient in requesting multiple allocations, may not adequately allow for sharing memory and/or corresponding data across components, etc.”. [Larson: 0002]

As per claim 15, Kim teaches all the limitations of claim 14 as shown above and further teaches:
using, by the first circuit, the first resource to process the first read request; using, by the second circuit, the second resource to process the first write request; [Kim teaches that its first peripheral circuit (claim’s first and second circuits) may use buffers for processing read or write requests (see para. 41, line 1 – para. 42, line 7 showing a command/address buffer for receiving and storing a write or read command; see para. 46, lines 1-10 showing a DQ buffer for receiving and sending write and read data; see. para. 49, line 1- para. 50, line 7 showing a data buffer for receiving and sending write and read data), where the data buffer may correspond to the first and second resources.] using, by the third circuit, the third resource to process the second read request; and using, by the fourth circuit, the fourth resource to process the second write request. [Kim teaches that its second peripheral circuit (claim’s third and fourth circuits) may use buffers for processing read or write requests (see para. 41, line 1 – para. 42, line 7 showing a command/address buffer for receiving and storing a write or read command; see para. 46, lines 1-10 showing a DQ buffer for receiving and sending write and read data; see. para. 49, line 1- para. 50, line 7 showing a data buffer for receiving and sending write and read data; see para. 53, lines 1-10 showing the mirrored components of the second peripheral circuit may reflect the details of the first peripheral circuit’s components), where the data buffer may correspond to the first and second resources.]
While Kim teaches use of resources (buffers) to process read and write requests, it does not explicitly disclose the resources being allocated on a volatile memory. However, Larson teaches:
wherein the storage device further comprises a volatile memory, [Larson teaches a memory that can comprise a volatile memory (para. 57, lines 1-10) that can be used for allocating buffer for different for different stream components (para. 61, lines 1-5)] wherein the control method further comprises: allocating a first part of a memory area of the volatile memory to the first group as a first resource; allocating a second part of the memory area of the volatile memory to the first group as a second resource; [Larson teaches allocating one buffer in memory to each of multiple components (para. 27, lines 1-8, where one of such buffers, such as ‘buffer 120’ may correspond to the first and second resources); Kim teaches different peripheral circuits, such as the first peripheral circuit, using their respective buffers for processing write and read operations (see para. 41, line 1 – para. 42, line 7 showing a command/address buffer for receiving and storing a write or read command; see para. 46, lines 1-10 showing a DQ buffer for receiving and sending write and read data; see. para. 49, line 1- para. 50, line 7 showing a data buffer for receiving and sending write and read data), where the data buffer may correspond to the first and second resources; Kim teaches a first processing unit group that operates with the first peripheral circuit containing its corresponding buffer(s) (para. 75, line 1- para. 76, line 11; also see fig. 2 showing the association between the first and second processing unit groups with the respective peripheral circuits and memory cell areas; see para. 39, lines 6-15 showing buffers in the first peripherical circuit), where a buffer being used by the first peripheral circuit associated with the first processing unit group may correspond to being distributed to a group in the claim.] allocating a third part of the memory area of the volatile memory to the second group as a third resource; allocating a fourth part of the memory area of the volatile memory to the second group as a fourth resource; [Larson teaches allocating one buffer in memory to each of multiple components (para. 27, lines 1-8; where one of such buffers, such as ‘buffer 122’ may correspond to the third and fourth resources); Kim teaches different peripheral circuits, such as the second peripheral circuit, using their respective buffers for processing write and read operations (see para. 41, line 1 – para. 42, line 7 showing a command/address buffer for receiving and storing a write or read command; see para. 46, lines 1-10 showing a DQ buffer for receiving and sending write and read data; see. para. 49, line 1- para. 50, line 7 showing a data buffer for receiving and sending write and read data; see para. 53, lines 1-10 showing the mirrored components of the second peripheral circuit may reflect the details of the first peripheral circuit’s components), where the data buffer may correspond to the third and fourth resources; Kim teaches a second processing unit group that operates with a second peripheral circuit containing its corresponding buffer(s) (para. 75, line 1- para. 76, line 11; also see fig. 2 showing the association between the first and second processing unit groups with the respective peripheral circuits and memory cell areas; see para. 53, lines 1-10 showing buffers in the second peripherical circuit), where a buffer being used by the second peripheral circuit associated with the second processing unit group may correspond to being distributed to a group in the claim.] using, by the first circuit, the first resource to process the first read request; using, by the second circuit, the second resource to process the first write request; [Larson teaches allocating one buffer in memory to each of multiple components (para. 27, lines 1-8, where one of such buffers, such as ‘buffer 120’ may correspond to the first and second resources); Kim teaches that its first peripheral circuit (claim’s first and second circuits) may use its corresponding buffers for processing read or write requests (see para. 41, line 1 – para. 42, line 7 showing a command/address buffer for receiving and storing a write or read command; see para. 46, lines 1-10 showing a DQ buffer for receiving and sending write and read data; see. para. 49, line 1- para. 50, line 7 showing a data buffer for receiving and sending write and read data) using, by the third circuit, the third resource to process the second read request; and using, by the fourth circuit, the fourth resource to process the second write request.  [Larson teaches allocating one buffer in memory to each of multiple components (para. 27, lines 1-8; where one of such buffers, such as ‘buffer 122’ may correspond to the third and fourth resources); Kim teaches that its second peripheral circuit (claim’s third and fourth circuits) may use its corresponding buffers for processing read or write requests (see para. 41, line 1 – para. 42, line 7 showing a command/address buffer for receiving and storing a write or read command; see para. 46, lines 1-10 showing a DQ buffer for receiving and sending write and read data; see. para. 49, line 1- para. 50, line 7 showing a data buffer for receiving and sending write and read data; see para. 53, lines 1-10 showing the mirrored components of the second peripheral circuit may reflect the details of the first peripheral circuit’s components)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Kim with Larson’s disclosures directed towards individually allocating buffers in memory to each component. Doing so would allow for a configuration to resolve inefficiencies in buffer allocation where “[a]s more input devices or corresponding components request buffers for outputting data on a computing device, this memory model may become inefficient in requesting multiple allocations, may not adequately allow for sharing memory and/or corresponding data across components, etc.”. [Larson: 0002]

Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Larson in view of Zhao et al. (US 20180349037 A1, hereinafter Zhao)
As per claim 3, Kim in view of Larson teaches all the limitations of claim 2 as shown above and further teaches:
wherein the plurality of memory area sets further includes a third memory area set, the third memory area set including a third plurality of memory areas that are obtained by logically dividing the memory area of the nonvolatile memory, and [Kim teaches that its memory device may comprise three or more memory cell areas (para. 59, lines 1-9)] the controller is further configured to: distribute the third memory area set into a third group that is different from the first and second groups; [Kim teaches processing unit groups that each operate respectively with their respective peripheral circuits and memory areas (para. 75, line 1- para. 76, line 11; also see fig. 2 showing the association between the first and second processing unit groups with the respective peripheral circuits and memory cell areas), where each memory area’s association with a processing unit group may correspond to being distributed to the groups in the claim; Kim further teaches inclusion of three or more processing unit groups through their corresponding channels (para. 24, lines 1-12) and memory areas divided according to the number of channels (para. 59, lines 1-9), where a third of such memory area associated with a third channel and a third processing unit group may correspond to being distributed into the third group in the claim.]
Kim in view of Larson does not explicitly disclose, but Zhao discloses:
and suspend a process of at least one of a read request or a write request from the host to the third memory area set distributed into the third group. [Zhao teaches suspending a write request to an area if the location of the write request is in conflict with another write request (para. 6, lines 1-14)]
Kim in view of Larson and Zhao are analogous to the claimed invention because they are in the same field of endeavor involving data storage.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, having knowledge of Kim in view of Larson and Zhao, to modify the disclosures by Kim in view of Larson to include disclosures by Zhao since both Kim in view of Larson and Zhao teach data storage. Therefore, it would be applying a known technique (suspending a write request in conflict with another write request) to a known device (memory device for providing write requests to memory areas) ready for improvement to yield predictable results (memory device for providing write requests to memory areas and suspending a write request if the write request is in conflict with another write request in order to better preserve data integrity). MPEP 2143

As per claim 16, Kim in view of Larson teaches all the limitations of claim 15 as shown above and further teaches:
wherein the plurality of memory area sets further includes a third memory area set, the third memory area set including a third plurality of memory areas that are obtained by logically dividing the memory area of the nonvolatile memory, [Kim teaches that its memory device may comprise three or more memory cell areas (para. 59, lines 1-9)] wherein the control method further comprises: distributing the third memory area set into a third group that is different from the first and second groups; and [Kim teaches processing unit groups that each operate respectively with their respective peripheral circuits and memory cell areas (para. 75, line 1- para. 76, line 11; also see fig. 2 showing the association between the first and second processing unit groups with the respective peripheral circuits and memory cell areas), where each memory area’s association with a processing unit group may correspond to being distributed to the groups in the claim; Kim further teaches inclusion of three or more processing unit groups through their corresponding channels (para. 24, lines 1-12) and memory areas divided according to the number of channels (para. 59, lines 1-9), where a third of such memory area associated with a third channel and a third processing unit group may correspond to being distributed into the third group in the claim.]
Kim in view of Larson does not explicitly disclose, but Zhao discloses:
suspending a process of at least one of a read request or a write request from the host to the third memory area set distributed into the third group. [Zhao teaches suspending a write request to an area if the location of the write request is in conflict with another write request (para. 6, lines 1-14)]
Kim in view of Larson and Zhao are analogous to the claimed invention because they are in the same field of endeavor involving data storage.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, having knowledge of Kim in view of Larson and Zhao, to modify the disclosures by Kim in view of Larson to include disclosures by Zhao since both Kim in view of Larson and Zhao teach data storage. Therefore, it would be applying a known technique (suspending a write request in conflict with another write request) to a known device (memory device for providing write requests to memory areas) ready for improvement to yield predictable results (memory device for providing write requests to memory areas and suspending a write request if the write request is in conflict with another write request in order to better preserve data integrity). MPEP 2143

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Larson in view of Boyd et al. (US 20170351452 A1, hereinafter Boyd)
As per claim 6, Kim in view of Larson teaches all the limitations of claim 2 as shown above. Kim in view of Larson does not explicitly disclose, but Boyd discloses:
wherein the controller is further configured to: redistribute the first memory area set from the first group into the second group when a ratio of a size of data processed by the first circuit to an upper limit of a size of data that the first circuit is capable of processing using the first resource is larger than a first threshold, or when an amount of change per unit time in a size of data processed by the first circuit is larger than a second threshold; [Boyd teaches measuring activity level (size of data processed) associated with two buffers on a non-volatile memory (para. 50, lines 7-18; see para. 11, lines 6-11 indicating the memory for the buffer may be non-volatile); Boyd teaches periodically measuring amount of change in activity level of the non-volatile buffers (para. 54, lines 1-6), where each period may correspond to a unit time; Boyd teaches redistributing memory from a second buffer (Buffer2 in Boyd) to first buffer (Buffer1 in Boyd) if the ratio (amount) of the overall activity level corresponding to the second buffer has decreased (changed) during that time (see figs. 4b-4c and para. 52, line 1 – para. 53, line 21 showing the overall activity ratio of the first to second buffer changed from 1:5 in fig. 4b/para. 52 to 5:7 in fig. 4c/para. 53, where the buffer area that previously was attributed to the second buffer area in 4b can be seen being incorporated into the first buffer area in 4c); where the threshold for performing the reallocation may equal zero or no changes; Kim teaches a first and second processing unit groups (groups) with their corresponding first peripheral circuit (first and second circuits) and second peripheral circuits (third and fourth circuits) and first memory cell area (first memory area set) and second memory cell area (second memory set) (para. 75, line 1- para. 76, line 11; also see fig. 2 showing the association between the first and second processing unit groups with the respective peripheral circuits and memory cell areas), where the peripheral circuits are to process data into their respective memory areas (para. 37, lines 1-11), where first memory area being reallocated to second memory area would correspond to the first memory area set being redistributed to second group.] redistribute the first memory area set from the first group into the second group when a ratio of a size of data processed by the second circuit to an upper limit of a size of data that the second circuit is capable of processing using the second resource is larger than a third threshold, or when an amount of change per unit time in a size of data processed by the second circuit is larger than a fourth threshold; [Boyd teaches measuring activity level (size of data processed) associated with two buffers on a non-volatile memory (para. 50, lines 7-18; see para. 11, lines 6-11 indicating the memory for the buffer may be non-volatile); Boyd teaches periodically measuring amount of change in activity level of the non-volatile buffers (para. 54, lines 1-6), where each period may correspond to a unit time; Boyd teaches redistributing memory from a second buffer (Buffer2 in Boyd) to first buffer (Buffer1 in Boyd) if the ratio (amount) of the overall activity level corresponding to the second buffer has decreased (changed) during that time (see figs. 4b-4c and para. 52, line 1 – para. 53, line 21 showing the overall activity ratio of the first to second buffer changed from 1:5 in fig. 4b/para. 52 to 5:7 in fig. 4c/para. 53, where the buffer area that previously was attributed to the second buffer area in 4b can be seen being incorporated into the first buffer area in 4c); where the threshold for performing the reallocation may equal zero or no changes; Kim teaches a first and second processing unit groups (groups) with their corresponding first peripheral circuit (first and second circuits) and second peripheral circuits (third and fourth circuits) and first memory cell area (first memory area set) and second memory cell area (second memory set) (para. 75, line 1- para. 76, line 11; also see fig. 2 showing the association between the first and second processing unit groups with the respective peripheral circuits and memory cell areas), where the peripheral circuits are to process data into their respective memory areas (para. 37, lines 1-11), where first memory area being reallocated to second memory area would correspond to the first memory area set being redistributed to second group.] redistribute the second memory area set from the second group into the first group when a ratio of a size of data processed by the third circuit to an upper limit of a size of data that the third circuit is capable of processing using the third resource is larger than a fifth threshold, or when an amount of change per unit time in a size of data processed by the third circuit is larger than a sixth threshold; and [Boyd teaches measuring activity level (size of data processed) associated with two buffers on a non-volatile memory (para. 50, lines 7-18; see para. 11, lines 6-11 indicating the memory for the buffer may be non-volatile); Boyd teaches periodically measuring amount of change in activity level of the non-volatile buffers (para. 54, lines 1-6), where each period may correspond to a unit time; Boyd teaches redistributing memory from a second buffer (Buffer2 in Boyd) to first buffer (Buffer1 in Boyd) if the ratio (amount) of the overall activity level corresponding to the second buffer has decreased (changed) during that time (see figs. 4b-4c and para. 52, line 1 – para. 53, line 21 showing the overall activity ratio of the first to second buffer changed from 1:5 in fig. 4b/para. 52 to 5:7 in fig. 4c/para. 53, where the buffer area that previously was attributed to the second buffer area in 4b can be seen being incorporated into the first buffer area in 4c); where the threshold for performing the reallocation may equal zero or no changes; Kim teaches a first and second processing unit groups (groups) with their corresponding first peripheral circuit (first and second circuits) and second peripheral circuits (third and fourth circuits) and first memory cell area (first memory area set) and second memory cell area (second memory set) (para. 75, line 1- para. 76, line 11; also see fig. 2 showing the association between the first and second processing unit groups with the respective peripheral circuits and memory cell areas), where the peripheral circuits are to process data into their respective memory areas (para. 37, lines 1-11), where second memory area being reallocated to first memory area would correspond to the second memory area set being redistributed to first group.] redistribute the second memory area set from the second group into the first group when a ratio of a size of data processed by the fourth circuit to a size of data that the fourth circuit is capable of processing using the fourth resource is larger than a seventh threshold, or when an amount of change per unit time in a size of data processed by the fourth circuit is larger than an eighth threshold. [Boyd teaches measuring activity level (size of data processed) associated with two buffers on a non-volatile memory (para. 50, lines 7-18; see para. 11, lines 6-11 indicating the memory for the buffer may be non-volatile); Boyd teaches periodically measuring amount of change in activity level of the non-volatile buffers (para. 54, lines 1-6), where each period may correspond to a unit time; Boyd teaches redistributing memory from a second buffer (Buffer2 in Boyd) to first buffer (Buffer1 in Boyd) if the ratio (amount) of the overall activity level corresponding to the second buffer has decreased (changed) during that time (see figs. 4b-4c and para. 52, line 1 – para. 53, line 21 showing the overall activity ratio of the first to second buffer changed from 1:5 in fig. 4b/para. 52 to 5:7 in fig. 4c/para. 53, where the buffer area that previously was attributed to the second buffer area in 4b can be seen being incorporated into the first buffer area in 4c); where the threshold for performing the reallocation may equal zero or no changes; Kim teaches a first and second processing unit groups (groups) with their corresponding first peripheral circuit (first and second circuits) and second peripheral circuits (third and fourth circuits) and first memory cell area (first memory area set) and second memory cell area (second memory set) (para. 75, line 1- para. 76, line 11; also see fig. 2 showing the association between the first and second processing unit groups with the respective peripheral circuits and memory cell areas), where the peripheral circuits are to process data into their respective memory areas (para. 37, lines 1-11), where second memory area being reallocated to first memory area would correspond to the second memory area set being redistributed to first group.]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Kim in view of Larson with Boyd’s disclosures directed towards dynamically allocating nonvolatile buffers depending on activity level. Doing so would allow “an improve the efficiency of the allocation of memory resources and improve system performance” [Boyd: 0018]

As per claim 18, Kim in view of Larson teaches all the limitations of claim 15 as shown above. Kim in view of Larson does not explicitly disclose, but Boyd discloses:
further comprising: redistributing the first memory area set from the first group into the second group when a ratio of a size of data processed by the first circuit to an upper limit of a size of data that the first circuit is capable of processing using the first resource is larger than a first threshold, or when an amount of change per unit time in a size of data processed by the first circuit is larger than a second threshold; [Boyd teaches measuring activity level (size of data processed) associated with two buffers on a non-volatile memory (para. 50, lines 7-18; see para. 11, lines 6-11 indicating the memory for the buffer may be non-volatile); Boyd teaches periodically measuring amount of change in activity level of the non-volatile buffers (para. 54, lines 1-6), where each period may correspond to a unit time; Boyd teaches redistributing memory from a second buffer (Buffer2 in Boyd) to first buffer (Buffer1 in Boyd) if the ratio (amount) of the overall activity level corresponding to the second buffer has decreased (changed) during that time (see figs. 4b-4c and para. 52, line 1 – para. 53, line 21 showing the overall activity ratio of the first to second buffer changed from 1:5 in fig. 4b/para. 52 to 5:7 in fig. 4c/para. 53, where the buffer area that previously was attributed to the second buffer area in 4b can be seen being incorporated into the first buffer area in 4c); where the threshold for performing the reallocation may equal zero or no changes; Kim teaches a first and second processing unit groups (groups) with their corresponding first peripheral circuit (first and second circuits) and second peripheral circuits (third and fourth circuits) and first memory cell area (first memory area set) and second memory cell area (second memory set) (para. 75, line 1- para. 76, line 11; also see fig. 2 showing the association between the first and second processing unit groups with the respective peripheral circuits and memory cell areas), where the peripheral circuits are to process data into their respective memory areas (para. 37, lines 1-11), where first memory area being reallocated to second memory area would correspond to the first memory area set being redistributed to second group.] redistributing the first memory area set from the first group into the second group when a ratio of a size of data processed by the second circuit to an upper limit of a size of data that the second circuit is capable of processing using the second resource is larger than a third threshold, or when an amount of change per unit time in a size of data processed by the second circuit is larger than a fourth threshold; [Boyd teaches measuring activity level (size of data processed) associated with two buffers on a non-volatile memory (para. 50, lines 7-18; see para. 11, lines 6-11 indicating the memory for the buffer may be non-volatile); Boyd teaches periodically measuring amount of change in activity level of the non-volatile buffers (para. 54, lines 1-6), where each period may correspond to a unit time; Boyd teaches redistributing memory from a second buffer (Buffer2 in Boyd) to first buffer (Buffer1 in Boyd) if the ratio (amount) of the overall activity level corresponding to the second buffer has decreased (changed) during that time (see figs. 4b-4c and para. 52, line 1 – para. 53, line 21 showing the overall activity ratio of the first to second buffer changed from 1:5 in fig. 4b/para. 52 to 5:7 in fig. 4c/para. 53, where the buffer area that previously was attributed to the second buffer area in 4b can be seen being incorporated into the first buffer area in 4c); where the threshold for performing the reallocation may equal zero or no changes; Kim teaches a first and second processing unit groups (groups) with their corresponding first peripheral circuit (first and second circuits) and second peripheral circuits (third and fourth circuits) and first memory cell area (first memory area set) and second memory cell area (second memory set) (para. 75, line 1- para. 76, line 11; also see fig. 2 showing the association between the first and second processing unit groups with the respective peripheral circuits and memory cell areas), where the peripheral circuits are to process data into their respective memory areas (para. 37, lines 1-11), where first memory area being reallocated to second memory area would correspond to the first memory area set being redistributed to second group.] redistributing the second memory area set from the second group into the first group when a ratio of a size of data processed by the third circuit to an upper limit of a size of data that the third circuit is capable of processing using the third resource is larger than a fifth threshold, or when an amount of change per unit time in a size of data processed by the third circuit is larger than a sixth threshold; and [Boyd teaches measuring activity level (size of data processed) associated with two buffers on a non-volatile memory (para. 50, lines 7-18; see para. 11, lines 6-11 indicating the memory for the buffer may be non-volatile); Boyd teaches periodically measuring amount of change in activity level of the non-volatile buffers (para. 54, lines 1-6), where each period may correspond to a unit time; Boyd teaches redistributing memory from a second buffer (Buffer2 in Boyd) to first buffer (Buffer1 in Boyd) if the ratio (amount) of the overall activity level corresponding to the second buffer has decreased (changed) during that time (see figs. 4b-4c and para. 52, line 1 – para. 53, line 21 showing the overall activity ratio of the first to second buffer changed from 1:5 in fig. 4b/para. 52 to 5:7 in fig. 4c/para. 53, where the buffer area that previously was attributed to the second buffer area in 4b can be seen being incorporated into the first buffer area in 4c); where the threshold for performing the reallocation may equal zero or no changes; Kim teaches a first and second processing unit groups (groups) with their corresponding first peripheral circuit (first and second circuits) and second peripheral circuits (third and fourth circuits) and first memory cell area (first memory area set) and second memory cell area (second memory set) (para. 75, line 1- para. 76, line 11; also see fig. 2 showing the association between the first and second processing unit groups with the respective peripheral circuits and memory cell areas), where the peripheral circuits are to process data into their respective memory areas (para. 37, lines 1-11), where second memory area being reallocated to first memory area would correspond to the second memory area set being redistributed to first group.] redistributing the second memory area set from the second group into the first group when a ratio of a size of data processed by the fourth circuit to a size of data that the fourth circuit is capable of processing using the fourth resource is larger than a seventh threshold, or when an amount of change per unit time in a size of data processed by the fourth circuit is larger than an eighth threshold. [Boyd teaches measuring activity level (size of data processed) associated with two buffers on a non-volatile memory (para. 50, lines 7-18; see para. 11, lines 6-11 indicating the memory for the buffer may be non-volatile); Boyd teaches periodically measuring amount of change in activity level of the non-volatile buffers (para. 54, lines 1-6), where each period may correspond to a unit time; Boyd teaches redistributing memory from a second buffer (Buffer2 in Boyd) to first buffer (Buffer1 in Boyd) if the ratio (amount) of the overall activity level corresponding to the second buffer has decreased (changed) during that time (see figs. 4b-4c and para. 52, line 1 – para. 53, line 21 showing the overall activity ratio of the first to second buffer changed from 1:5 in fig. 4b/para. 52 to 5:7 in fig. 4c/para. 53, where the buffer area that previously was attributed to the second buffer area in 4b can be seen being incorporated into the first buffer area in 4c); where the threshold for performing the reallocation may equal zero or no changes; Kim teaches a first and second processing unit groups (groups) with their corresponding first peripheral circuit (first and second circuits) and second peripheral circuits (third and fourth circuits) and first memory cell area (first memory area set) and second memory cell area (second memory set) (para. 75, line 1- para. 76, line 11; also see fig. 2 showing the association between the first and second processing unit groups with the respective peripheral circuits and memory cell areas), where the peripheral circuits are to process data into their respective memory areas (para. 37, lines 1-11), where second memory area being reallocated to first memory area would correspond to the second memory area set being redistributed to first group.]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Kim in view of Larson with Boyd’s disclosures directed towards dynamically allocating nonvolatile buffers depending on activity level. Doing so would allow “an improve the efficiency of the allocation of memory resources and improve system performance” [Boyd: 0018]

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Larson in view of Venkataramani et al. (US 20200042475 A1, hereinafter Venkataramani)
As per claim 7, Kim in view of Larson teaches all the limitations of claim 2 as shown above and further teaches:
wherein the controller is further configured to: reallocate at least a part of the third part which has been allocated to the second group as the third resource, to the first group as the first resource when a ratio of a size of data processed by the first circuit to an upper limit of a size of data that the first circuit is capable of processing using the first resource is larger than a first threshold, or when an amount of change per unit time in a size of data processed by the first circuit is larger than a second threshold; [Larson teaches a plurality of buffers (resources) each associated with different components such as streaming components (para. 27, lines 1-8, where one of such buffers, such as ‘buffer 120’ may correspond to the first and second resources and ‘buffer 122’ may correspond to the third and fourth resources); Kim teaches peripheral circuits and their respective buffers used for processing data for a respective processing unit group (group) (para. 49, line 1- para. 50, line 7 showing a data buffer for receiving and sending write and read data; also see rejection in claim 2 above), where, since a buffer may be used for processing data by a peripheral circuit, the size of a buffer may correspond to the upper limit of a size of data that the circuit is capable of processing using the resource and the amount of data in the buffer may correspond to the data processed by the circuit; Larson teaches reallocating memory from one buffer to another (e.g. from buffer 122 to buffer 120) if the receiving buffer has data up to a threshold capacity (para. 34, lines 1-7; para. 45, lines 13-17), where Larson’s threshold capacity may correspond to the claim’s threshold and may also correspond to ratio as the amount of data measured may necessarily be representative of a ratio of space occupied.] reallocate at least a part of the fourth part which has been allocated to the second group as the fourth resource, to the first group as the second resource when a ratio of a size of data processed by the second circuit to an upper limit of a size of data that the second circuit is capable of processing using the second resource is larger than a third threshold, or when an amount of change per unit time in a size of data processed by the second circuit is larger than a fourth threshold; [Larson teaches a plurality of buffers (resources) each associated with different components such as streaming components (para. 27, lines 1-8, where one of such buffers, such as ‘buffer 120’ may correspond to the first and second resources and ‘buffer 122’ may correspond to the third and fourth resources); Kim teaches peripheral circuits and their respective buffers used for processing data for a respective processing unit group (group) (para. 49, line 1- para. 50, line 7 showing a data buffer for receiving and sending write and read data; also see rejection in claim 2 above), where, since a buffer may be used for processing data by a peripheral circuit, the size of a buffer may correspond to the upper limit of a size of data that the circuit is capable of processing using the resource and the amount of data in the buffer may correspond to the data processed by the circuit; Larson teaches reallocating memory from one buffer to another (e.g. from buffer 122 to buffer 120) if the receiving buffer has data up to a threshold capacity (para. 34, lines 1-7; para. 45, lines 13-17), where Larson’s threshold capacity may correspond to the claim’s threshold and may also correspond to ratio as the amount of data measured may necessarily be representative of a ratio of space occupied.] reallocate at least a part of the first part which has been allocated to the first group as the first resource, to the second group as the third resource when a ratio of a size of data processed by the third circuit to an upper limit of a size of data that the third circuit is capable of processing using the third resource is larger than a fifth threshold, or when an amount of change per unit time in a size of data processed by the third circuit is larger than a sixth threshold; and [Larson teaches a plurality of buffers (resources) each associated with different components such as streaming components (para. 27, lines 1-8, where one of such buffers, such as ‘buffer 120’ may correspond to the first and second resources and ‘buffer 122’ may correspond to the third and fourth resources); Kim teaches peripheral circuits and their respective buffers used for processing data for a respective processing unit group (group) (para. 49, line 1- para. 50, line 7 showing a data buffer for receiving and sending write and read data; also see rejection in claim 2 above), where, since a buffer may be used for processing data by a peripheral circuit, the size of a buffer may correspond to the upper limit of a size of data that the circuit is capable of processing using the resource and the amount of data in the buffer may correspond to the data processed by the circuit; Larson teaches reallocating memory from one buffer to another (e.g. from buffer 120 to buffer 122) if the receiving buffer has data up to a threshold capacity (para. 34, lines 1-7; para. 45, lines 13-17), where Larson’s threshold capacity may correspond to the claim’s threshold and may also correspond to ratio as the amount of data measured may necessarily be representative of a ratio of space occupied.] reallocate at least a part of the second part which has been allocated to the first group as the second resource, to the second group as the fourth resource when a ratio of a size of data processed by the fourth circuit to an upper limit of a size of data that the fourth circuit is capable of processing using the fourth resource is larger than a seventh threshold, or when an amount of change per unit time in a size of data processed by the fourth circuit is larger than an eighth threshold. [Larson teaches a plurality of buffers (resources) each associated with different components such as streaming components (para. 27, lines 1-8, where one of such buffers, such as ‘buffer 120’ may correspond to the first and second resources and ‘buffer 122’ may correspond to the third and fourth resources); Kim teaches peripheral circuits and their respective buffers used for processing data for a respective processing unit group (group) (para. 49, line 1- para. 50, line 7 showing a data buffer for receiving and sending write and read data; also see rejection in claim 2 above), where, since a buffer may be used for processing data by a peripheral circuit, the size of a buffer may correspond to the upper limit of a size of data that the circuit is capable of processing using the resource and the amount of data in the buffer may correspond to the data processed by the circuit; Larson teaches reallocating memory from one buffer to another (e.g. from buffer 120 to buffer 122) if the receiving buffer has data up to a threshold capacity (para. 34, lines 1-7; para. 45, lines 13-17), where Larson’s threshold capacity may correspond to the claim’s threshold and may also correspond to ratio as the amount of data measured may necessarily be representative of a ratio of space occupied.]
Kim and Larson are analogous to the claimed invention because they are in the same field of endeavor involving data storage.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, having knowledge of Kim and Larson, to modify the disclosures by Kim in view of Larson to include additional disclosures by Larson since both Kim and Larson teach data storage. Therefore, it would be applying a known technique (reallocating memory space depending on data size usage) to a known device (memory device for allocating different memory space for corresponding components) ready for improvement to yield predictable results (memory device for allocating different memory space for corresponding components and reallocating memory space depending on data size usage in order to improve memory utilization). MPEP 2143
Kim in view of Larson does not explicitly disclose, but Venkataramani teaches:
… the first resource is larger than a first threshold … [Venkataramani teaches performing buffer apportionments if amount of space needed from an apportioned set of buffers is greater than a set percentage (ratio) (para. 36, lines 1-17; also see para. 47, lines 1-19 showing the buffer apportionment analyzer using ‘greater than’ as a heuristic; also see fig. 2 #132-1 and #132-2 showing buffer apportionment)]  … the second resource is larger than a third threshold … [Venkataramani teaches performing buffer apportionments if amount of space needed from an apportioned set of buffers is greater than a set percentage (ratio) (para. 36, lines 1-17; also see para. 47, lines 1-19 showing the buffer apportionment analyzer using ‘greater than’ as a heuristic; also see fig. 2 #132-1 and #132-2 showing buffer apportionment)] … the third resource is larger than a fifth threshold … [Venkataramani teaches performing buffer apportionments if amount of space needed from an apportioned set of buffers is greater than a set percentage (ratio) (para. 36, lines 1-17; also see para. 47, lines 1-19 showing the buffer apportionment analyzer using ‘greater than’ as a heuristic; also see fig. 2 #132-1 and #132-2 showing buffer apportionment)]  … fourth resource is larger than a seventh threshold … [Venkataramani teaches performing buffer apportionments if amount of space needed from an apportioned set of buffers is greater than a set percentage (ratio) (para. 36, lines 1-17; also see para. 47, lines 1-19 showing the buffer apportionment analyzer using ‘greater than’ as a heuristic; also see fig. 2 #132-1 and #132-2 showing buffer apportionment)]  
Kim in view Larson and Venkataramani is analogous to the claimed invention because they are in the same field of endeavor involving data storage.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, having knowledge of Kim in view Larson and Venkataramani, to modify the disclosures by Kim in view Larson to include disclosures by Venkataramani since both Kim in view Larson and Venkataramani teach data storage. Therefore, it would be applying a known technique (performing buffer reallocation in response to the space requirement being greater than a set percentage) to a known device (memory device for reallocating memory between buffers if a buffer’s threshold capacity is met) ready for improvement to yield predictable results (memory device for reallocating memory between buffers if a buffer’s threshold capacity is exceeded to allow accounting for data sizes greater than a buffer’s capacity). MPEP 2143

As per claim 19, Kim in view of Larson teaches all the limitations of claim 15 as shown above and further discloses:
further comprising: reallocating at least a part of the third part which has been allocated to the second group as the third resource, to the first group as the first resource when a ratio of a size of data processed by the first circuit to an upper limit of a size of data that the first circuit is capable of processing using the first resource is larger than a first threshold, or when an amount of change per unit time in a size of data processed by the first circuit is larger than a second threshold; [Larson teaches a plurality of buffers (resources) each associated with different components such as streaming components (para. 27, lines 1-8, where one of such buffers, such as ‘buffer 120’ may correspond to the first and second resources and ‘buffer 122’ may correspond to the third and fourth resources); Kim teaches peripheral circuits and their respective buffers used for processing data for a respective processing unit group (group) (para. 49, line 1- para. 50, line 7 showing a data buffer for receiving and sending write and read data; also see rejection in claim 2 above), where, since a buffer may be used for processing data by a peripheral circuit, the size of a buffer may correspond to the upper limit of a size of data that the circuit is capable of processing using the resource and the amount of data in the buffer may correspond to the data processed by the circuit; Larson teaches reallocating memory from one buffer to another (e.g. from buffer 122 to buffer 120) if the receiving buffer has data up to a threshold capacity (para. 34, lines 1-7; para. 45, lines 13-17), where Larson’s threshold capacity may correspond to the claim’s threshold and may also correspond to ratio as the amount of data measured may necessarily be representative of a ratio of space occupied.] reallocating at least a part of the fourth part which has been allocated to the second group as the fourth resource, to the first group as the second resource when a ratio of a size of data processed by the second circuit to an upper limit of a size of data that the second circuit is capable of processing using the second resource is larger than a third threshold, or when an amount of change per unit time in a size of data processed by the second circuit is larger than a fourth threshold; [Larson teaches a plurality of buffers (resources) each associated with different components such as streaming components (para. 27, lines 1-8, where one of such buffers, such as ‘buffer 120’ may correspond to the first and second resources and ‘buffer 122’ may correspond to the third and fourth resources); Kim teaches peripheral circuits and their respective buffers used for processing data for a respective processing unit group (group) (para. 49, line 1- para. 50, line 7 showing a data buffer for receiving and sending write and read data; also see rejection in claim 2 above), where, since a buffer may be used for processing data by a peripheral circuit, the size of a buffer may correspond to the upper limit of a size of data that the circuit is capable of processing using the resource and the amount of data in the buffer may correspond to the data processed by the circuit; Larson teaches reallocating memory from one buffer to another (e.g. from buffer 122 to buffer 120) if the receiving buffer has data up to a threshold capacity (para. 34, lines 1-7; para. 45, lines 13-17), where Larson’s threshold capacity may correspond to the claim’s threshold and may also correspond to ratio as the amount of data measured may necessarily be representative of a ratio of space occupied.] reallocating at least a part of the first part which has been allocated to the first group as the first resource, to the second group as the third resource when a ratio of a size of data processed by the third circuit to an upper limit of a size of data that the third circuit is capable of processing using the third resource is larger than a fifth threshold, or when an amount of change per unit time in a size of data processed by the third circuit is larger than a sixth threshold; and [Larson teaches a plurality of buffers (resources) each associated with different components such as streaming components (para. 27, lines 1-8, where one of such buffers, such as ‘buffer 120’ may correspond to the first and second resources and ‘buffer 122’ may correspond to the third and fourth resources); Kim teaches peripheral circuits and their respective buffers used for processing data for a respective processing unit group (group) (para. 49, line 1- para. 50, line 7 showing a data buffer for receiving and sending write and read data; also see rejection in claim 2 above), where, since a buffer may be used for processing data by a peripheral circuit, the size of a buffer may correspond to the upper limit of a size of data that the circuit is capable of processing using the resource and the amount of data in the buffer may correspond to the data processed by the circuit; Larson teaches reallocating memory from one buffer to another (e.g. from buffer 120 to buffer 122) if the receiving buffer has data up to a threshold capacity (para. 34, lines 1-7; para. 45, lines 13-17), where Larson’s threshold capacity may correspond to the claim’s threshold and may also correspond to ratio as the amount of data measured may necessarily be representative of a ratio of space occupied.] reallocating at least a part of the second part which has been allocated to the first group as the second resource, to the second group as the fourth resource when a ratio of a size of data processed by the fourth circuit to an upper limit of a size of data that the fourth circuit is capable of processing using the fourth resource is larger than a seventh threshold, or when an amount of change per unit time in a size of data processed by the fourth circuit is larger than an eighth threshold. [Larson teaches a plurality of buffers (resources) each associated with different components such as streaming components (para. 27, lines 1-8, where one of such buffers, such as ‘buffer 120’ may correspond to the first and second resources and ‘buffer 122’ may correspond to the third and fourth resources); Kim teaches peripheral circuits and their respective buffers used for processing data for a respective processing unit group (group) (para. 49, line 1- para. 50, line 7 showing a data buffer for receiving and sending write and read data; also see rejection in claim 2 above), where, since a buffer may be used for processing data by a peripheral circuit, the size of a buffer may correspond to the upper limit of a size of data that the circuit is capable of processing using the resource and the amount of data in the buffer may correspond to the data processed by the circuit; Larson teaches reallocating memory from one buffer to another (e.g. from buffer 120 to buffer 122) if the receiving buffer has data up to a threshold capacity (para. 34, lines 1-7; para. 45, lines 13-17), where Larson’s threshold capacity may correspond to the claim’s threshold and may also correspond to ratio as the amount of data measured may necessarily be representative of a ratio of space occupied.]
Kim and Larson are analogous to the claimed invention because they are in the same field of endeavor involving data storage.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, having knowledge of Kim and Larson, to modify the disclosures by Kim in view of Larson to include additional disclosures by Larson since both Kim and Larson teach data storage. Therefore, it would be applying a known technique (reallocating memory space depending on data size usage) to a known device (memory device for allocating different memory space for corresponding components) ready for improvement to yield predictable results (memory device for allocating different memory space for corresponding components and reallocating memory space depending on data size usage in order to improve memory utilization). MPEP 2143
Kim in view of Larson does not explicitly disclose, but Venkataramani teaches:
… the first resource is larger than a first threshold … [Venkataramani teaches performing buffer apportionments if amount of space needed from an apportioned set of buffers is greater than a set percentage (ratio) (para. 36, lines 1-17; also see para. 47, lines 1-19 showing the buffer apportionment analyzer using ‘greater than’ as a heuristic; also see fig. 2 #132-1 and #132-2 showing buffer apportionment)]  … the second resource is larger than a third threshold … [Venkataramani teaches performing buffer apportionments if amount of space needed from an apportioned set of buffers is greater than a set percentage (ratio) (para. 36, lines 1-17; also see para. 47, lines 1-19 showing the buffer apportionment analyzer using ‘greater than’ as a heuristic; also see fig. 2 #132-1 and #132-2 showing buffer apportionment)] … the third resource is larger than a fifth threshold … [Venkataramani teaches performing buffer apportionments if amount of space needed from an apportioned set of buffers is greater than a set percentage (ratio) (para. 36, lines 1-17; also see para. 47, lines 1-19 showing the buffer apportionment analyzer using ‘greater than’ as a heuristic; also see fig. 2 #132-1 and #132-2 showing buffer apportionment)]  … fourth resource is larger than a seventh threshold … [Venkataramani teaches performing buffer apportionments if amount of space needed from an apportioned set of buffers is greater than a set percentage (ratio) (para. 36, lines 1-17; also see para. 47, lines 1-19 showing the buffer apportionment analyzer using ‘greater than’ as a heuristic; also see fig. 2 #132-1 and #132-2 showing buffer apportionment)]  
Kim in view Larson and Venkataramani is analogous to the claimed invention because they are in the same field of endeavor involving data storage.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, having knowledge of Kim in view Larson and Venkataramani, to modify the disclosures by Kim in view Larson to include disclosures by Venkataramani since both Kim in view Larson and Venkataramani teach data storage. Therefore, it would be applying a known technique (performing buffer reallocation in response to the space requirement being greater than a set percentage) to a known device (memory device for reallocating memory between buffers if a buffer’s threshold capacity is met) ready for improvement to yield predictable results (memory device for reallocating memory between buffers if a buffer’s threshold capacity is exceeded to allow accounting for data sizes greater than a buffer’s capacity). MPEP 2143

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Larson in view of Zhao in view of Feng et al. (US 20180067878 A1, hereinafter Feng)
As per claim 8, Kim in view of Larson in view of Zhao teaches all the limitations of claim 3 as shown above. Kim in view of Larson in view of Zhao does not explicitly disclose, but Feng discloses:
wherein the controller is further configured to allocate a fifth part of the memory area of the volatile memory to the third group as a fifth resource, the fifth part being different from the first to fourth parts, wherein the controller is further configured to: [Feng teaches dividing a memory into memory groups and a reserved memory (para. 7, lines 1-5), where the reserved memory may correspond to the fifth part; Larson teaches a memory that can comprise a volatile memory (para. 57, lines 1-10) that can be used for allocating buffer for different for different stream components (para. 61, lines 1-5); Kim teaches a third processing unit group (third group) (para. 24, lines 9-12), where each processing unit group may be associated with a corresponding peripheral circuit that may comprise a buffer (resource) (para. 59, lines 1-9; para. 39, lines 1-15; also see the rejection in claim 1 above), where a buffer being in a peripheral circuit associated with the third processing unit group may correspond to being in the third group.] reallocate at least a part of the fifth resource which has been allocated to the third group, to at least one of the first group as the first resource and the second group as the third resource when a ratio of a sum of a size of data processed by the first circuit and a size of data processed by the third circuit to a sum of an upper limit of a size of data that the first circuit is capable of processing using the first resource and an upper limit of a size of data that the third circuit is capable of processing using the third resource is larger than a ninth threshold; and [Feng teaches, if the amount of to-be-transmitted information is greater than the sizes of all memory units, combining (reallocating) the reserve group (fifth resource) with another memory unit (para. 30, lines 1-20), where the amount of to-be-transmitted information being equal to the sizes of all memory units, which may indicative of a 1:1 ratio, may correspond to the claim’s threshold; the first resource and third resource may respectively correspond a first and second buffer, belonging to first and second group (see the rejection in claim 2 above), which may correspond to all memory units in Feng as the two buffers may comprise the rest of the buffers in the volatile memory; the first circuit and third circuit may correspond to the first and second peripheral circuits belonging to first and second group (see the rejection in claim 1 above) that process data using the first and second buffer (see the rejection in claim 2 above), where the combined size of the buffers may correspond to the combined size of the upper limit of the data that can be processed.] reallocate at least a part of the fifth resource which has been allocated to the third group, to at least one of the first group as the second resource and the second group as the fourth resource when a ratio of a sum of a size of data processed by the second circuit and a size of data processed by the fourth circuit to a sum of an upper limit of a size of data that the second circuit is capable of processing using the second resource and an upper limit of a size of data that the fourth circuit is capable of processing using the fourth resource is larger a tenth threshold.  [Feng teaches, if the amount of to-be-transmitted information is greater than the sizes of all memory units, combining (reallocating) the reserve group (fifth resource) with another memory unit (para. 30, lines 1-20), where the amount of to-be-transmitted information being equal to the sizes of all memory units, which may indicative of a 1:1 ratio, may correspond to the claim’s threshold; the second resource and fourth resource may respectively correspond a first and second buffer, belonging to first and second group (see the rejection in claim 2 above), which may correspond to all memory units in Feng as the two buffers may comprise the rest of the buffers in the volatile memory; the second circuit and fourth circuit could correspond to the first and second peripheral circuits belonging to first and second group (see the rejection in claim 1 above) that process data using the first and second buffer (see the rejection in claim 2 above) , where the combined size of the buffers may correspond to the combined size of the upper limit of the data that can be processed.]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Kim in view of Larson in view of Zhao with Feng’s disclosures directed towards combining a reserved memory with another memory unit in response to having insufficient room for incoming data. Doing so would allow for “saving memory resources, avoiding frequent recycling and reallocation of memory units, and improving the efficiency of information transmission.” [Feng: 0072]

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Larson in view of Zhao in view of Venkataramani
As per claim 10, Kim in view of Larson in view of Zhao teaches all the limitations of claim 3 as shown above and further teaches:
wherein the plurality of memory area sets further include a fourth memory area set and a fifth memory area set, [Kim teaches a first memory cell area, corresponding to the first memory area set, which may also correspond to the fourth memory area set (para. 38, lines 1-11); Kim teaches a second memory cell area, corresponding to the second memory area set, which may also correspond to the fifth memory area set (para. 38, lines 1-11)] the first circuit is further configured to process data on the fourth memory area set, the second circuit is further configured to process data on the fourth memory area set, [Kim teaches a first peripheral circuit, corresponding to the claim’s first and second circuits, that can process data in the first memory cell area (fourth memory area set) (para. 37, lines 1-11, para. 41, lines 1-13)] the third circuit is further configured to process data on the fifth memory area set, and the fourth circuit is further configured to process data on the fifth memory area set, [Kim teaches a second peripheral circuit, corresponding to the claim’s third and fourth circuits, that can process data in the second memory cell area (fifth memory area set) (para. 37, lines 1-11, para. 41, lines 1-13, para. 53, lines 1-9)] wherein the controller is further configured to: distribute the fourth memory area set into the first group; [Kim teaches first processing unit group (first group) and second processing unit group that each operate respectively with, for the first processing unit group, a first peripheral circuit and the first memory cell area (fourth memory area set), and, for the second processing unit group, a second peripheral circuit and the second memory cell area (fifth memory area set) (para. 75, line 1- para. 76, line 11; also see fig. 2 showing the association between the first and second processing unit groups with the respective peripheral circuits and memory cell areas), where the first memory cell area (fourth memory area set) being associated with the first processing unit group may correspond to the first memory cell area (fourth memory area set) being in a first group.] redistribute the first memory area set into the third group when a size of the data processed by the first circuit on the fourth memory area set is larger than an eleventh threshold; [Larson teaches distributing a memory area into another memory area if the receiving memory area has a data size up to a threshold capacity (para. 34, lines 1-7; para. 45, lines 13-17)] redistribute the first memory area set into the third group when a size of the data processed by the second circuit on the fourth memory area set is larger than a twelfth threshold; [Larson teaches distributing a memory area into another memory area if the receiving memory area has a data size up to a threshold capacity (para. 34, lines 1-7; para. 45, lines 13-17)] distribute the fifth memory area set into the second group; [Kim teaches first processing unit group and second processing unit group (second group) that each operate respectively with, for the first processing unit group, a first peripheral circuit and the first memory cell area (fourth memory area set), and, for the second processing unit group, a second peripheral circuit and the second memory cell area (fifth memory area set) (para. 75, line 1- para. 76, line 11; also see fig. 2 showing the association between the first and second processing unit groups with the respective peripheral circuits and memory cell areas), where the second memory cell area (fifth memory area set) being associated with the second processing unit group may correspond to the second memory cell area (fifth memory area set) being in a second group.] redistribute the second memory area set into the third group when a size of the data processed by the third circuit on the fifth memory area set is larger than a thirteenth threshold; and [Larson teaches distributing a memory area into another memory area if the receiving memory area has a data size up to a threshold capacity (para. 34, lines 1-7; para. 45, lines 13-17)] redistribute the second memory area set into the third group when a size of the data processed by the fourth circuit on the fifth memory area set is larger than a fourteenth threshold. [Larson teaches distributing a memory area into another memory area if the receiving memory area has a data size up to a threshold capacity (para. 34, lines 1-7; para. 45, lines 13-17)]
Kim in view of Larson and Zhao and Larson are analogous to the claimed invention because they are in the same field of endeavor involving data storage.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, having knowledge of Kim in view of Larson in view of Zhao and Larson, to modify the disclosures by Kim in view of Larson in view of Zhao to include additional disclosures by Larson since both Kim in view of Larson in view of Zhao and Larson teach data storage. Therefore, it would be applying a known technique (reallocating memory space depending on data size usage) to a known device (memory device for allocating different memory space for corresponding components) ready for improvement to yield predictable results (memory device for allocating different memory space for corresponding components and reallocating memory space depending on data size usage in order to improve memory utilization). MPEP 2143
Kim in view of Larson in view of Zhao does not explicitly disclose, but Venkataramani teaches:
… fourth memory area set is larger than an eleventh threshold … [Venkataramani teaches performing buffer apportionments if amount of space needed from an apportioned set of buffers is greater than a set percentage (ratio) (para. 36, lines 1-17; also see para. 47, lines 1-19 showing the buffer apportionment analyzer using ‘greater than’ as a heuristic; also see fig. 2 #132-1 and #132-2 showing buffer apportionment)]  … fourth memory area set is larger than a twelfth threshold … [Venkataramani teaches performing buffer apportionments if amount of space needed from an apportioned set of buffers is greater than a set percentage (ratio) (para. 36, lines 1-17; also see para. 47, lines 1-19 showing the buffer apportionment analyzer using ‘greater than’ as a heuristic; also see fig. 2 #132-1 and #132-2 showing buffer apportionment)] … fifth memory area set is larger than a thirteenth threshold … [Venkataramani teaches performing buffer apportionments if amount of space needed from an apportioned set of buffers is greater than a set percentage (ratio) (para. 36, lines 1-17; also see para. 47, lines 1-19 showing the buffer apportionment analyzer using ‘greater than’ as a heuristic; also see fig. 2 #132-1 and #132-2 showing buffer apportionment)]  … fifth memory area set is larger than a fourteenth threshold … [Venkataramani teaches performing buffer apportionments if amount of space needed from an apportioned set of buffers is greater than a set percentage (ratio) (para. 36, lines 1-17; also see para. 47, lines 1-19 showing the buffer apportionment analyzer using ‘greater than’ as a heuristic; also see fig. 2 #132-1 and #132-2 showing buffer apportionment)]  
Kim in view Larson in view of Zhao and Venkataramani is analogous to the claimed invention because they are in the same field of endeavor involving data storage.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, having knowledge of Kim in view Larson in view of Zhao and Venkataramani, to modify the disclosures by Kim in view Larson in view of Zhao to include disclosures by Venkataramani since both Kim in view Larson in view of Zhao and Venkataramani teach data storage. Therefore, it would be applying a known technique (performing buffer reallocation in response to the space requirement being greater than a set percentage) to a known device (memory device for reallocating memory between buffers if a buffer’s threshold capacity is met) ready for improvement to yield predictable results (memory device for reallocating memory between buffers if a buffer’s threshold capacity is exceeded to allow accounting for data sizes greater than a buffer’s capacity). MPEP 2143

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Larson in view of Zhao in view of Benitez et al. (US 9436595 B1, hereinafter Benitez)
As per claim 12, Kim in view of Larson in view of Zhao teaches all the limitations of claim 3 as shown above and further discloses:
wherein the controller is further configured to: allocate a sixth part of the memory area of the volatile memory to the third group as a sixth resource; and [Kim teaches processing unit groups that each operate respectively with their respective peripheral circuits and memory areas (para. 75, line 1- para. 76, line 11; also see fig. 2 showing the association between the first and second processing unit groups with the respective peripheral circuits and memory cell areas) and where a peripheral circuit contains a data buffer for processing data (para. 39, lines 1-10 ; also see fig. 3 #186), where each peripheral circuit and data buffer’s association with a processing unit group may correspond to being distributed to the groups in the claim; Kim further teaches inclusion of three or more processing unit groups through their corresponding channels (para. 24, lines 1-12), where a peripheral circuit and its data buffer corresponding to a third channel and a third processing unit group may correspond to being distributed into the third group in the claim; Larson teaches a memory that can comprise a volatile memory (para. 57, lines 1-10) that can be used for allocating buffer for different for different stream components (para. 61, lines 1-5)]
Kim in view of Larson in view of Zhao does not explicitly disclose, but Benitez discloses:
perform a maintenance process on the third memory area set using the sixth resource. [Benitez teaches reserving an area of each buffer in a system to perform garbage collection (maintenance operation) (col. 14, lines 60-64), where reserving a portion of each buffer may correspond to reserving a portion of each resource including the sixth resource; Benitez further teaches performing garbage collection on invalid erase units in a chip (col. 13, lines 12-37); Kim teaches three or more memory cell areas (corresponding to first, second, and third memory areas) may be located in a single memory array (para. 59, lines 1-5), where Benitez’s garbage collection directed towards a chip may necessarily be directed to all the areas of a single array as disclosed by Kim, including the third memory cell area corresponding to the claim’s third memory area set.]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Kim in view of Larson in view of Zhao with Benitez’s disclosures directed towards reserving a portion of each buffer for performing garbage collection. Doing so would allow for improving write efficiency. [Benitez: col. 1, lines 51-54]

Allowable Subject Matter
Claim 9 is objected to for being dependent upon a rejected base claim, but would be allowable if the base and intervening claims were rewritten to overcome any objections and 112(b) rejections and claim 9 was further rewritten in independent form including all the limitations of the rewritten base claim and the rewritten intervening claims.
Claim 11 would be allowable at least by the virtue of its dependency on claim 9 if claim 9 and its base and intervening claims were rewritten to overcome any objections and 112(b) rejections and claim 9 was further rewritten in independent form including all the limitations of the rewritten base claim and the rewritten intervening claims.
Claim 13 is rejected under 112(b). However, claim 13 would be allowable at least by the virtue of its dependency on claim 9 if claim 13 and claim 9, as well as the base and any intervening claims were rewritten to overcome any objections and 112(b) rejections and claim 9 was further rewritten in independent form including all the limitations of the rewritten base claim and the rewritten intervening claims.
Claim 20 is objected to for being dependent upon a rejected base claim, but would be allowable if the base and intervening claims were rewritten to overcome any objections and 112(b) rejections and claim 20 was further rewritten in independent form including all the limitations of the rewritten base claim and the intervening claims.
For claim 9, the closest art of record is Navon et al. (US 20210286623 A1, hereinafter Navon) and Boyd.
Boyd teaches periodically determining the activity level of nonvolatile memory buffers and distributing memory area between the buffers.
Navon teaches periodically transitioning between two windows of operation that, respectively, may and may not guarantee a deterministic latency of read and write operations (see para. 67, lines 1-20)
However, redistribute, when transitioning the operation period on the first memory area set or the second memory area set from the first period to the second period, the first memory area set or the second 15memory area set into the third group; and redistribute, when transitioning the operation period on the third memory area set from the second period to the first period, the third memory area set into the first group or the second group. is not disclosed by prior art of record, neither individually nor in combination.
Therefore, the prior arts of record, neither individually nor in combination, teach the claim, in conjunction with the other limitations of the claim and the limitation of the base claim and intervening claims, as a whole.
For claim 20, the closest art of record is Navon and Boyd.
Boyd teaches periodically determining the activity level of nonvolatile memory buffers and distributing memory area between the buffers.
Navon teaches periodically transitioning between two windows of operation that, respectively, may and may not guarantee a deterministic latency of read and write operations (see para. 67, lines 1-20)
However redistributing, when transitioning the operation period on the first memory area set or the 5second memory area set from the first period to the second period, the first memory area set or the second memory area set into the third group; and redistributing, when transitioning the operation period on the third memory area set from the 10second period to the first period, the third memory area set into the first group or the second group. is not disclosed by prior art of record, neither individually nor in combination.
Therefore, the prior arts of record, neither individually nor in combination, teach the claim, in conjunction with the other limitations of the claim and the limitation of the base claim and intervening claims, as a whole.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS KIM whose telephone number is (571)272-8093. The examiner can normally be reached Monday - Friday: 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SANJIV SHAH can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.Y.K./Examiner, Art Unit 2135                                                                                                                                                                                                        
/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135